Detailed Action
Summary
1. This office action is in response to the application filed on June 08, 2021. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings Objection
4. Drawings are objected to because of the following informalities:
Specification recites the second configurable filter 806 in paragraph 0048-0050. However, Fig. 8A shows a second configurable filter 866. Appropriate action is required.
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 8 and 17 are objected to because of the following informalities: 
Claim recite “the low frequency portion” in line 2. There is insufficient antecedent basis issue for this claim  limitation.
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9,11-16 and 19-20 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Jang “2017/0336448”. 
In re to claim 1,Jang disclose a detector circuit for monitoring a power supply circuit output (FIG. 5-7 shows of a frequency determination apparatus and method) , the detector circuit (Fig. 5 frequency determination apparatus) comprising: a first configurable filter (filter 22,)  to extract a first component of an input signal corresponding to a first range of frequencies (V.sub.AC.sub._.sub.Rec_filter1) ; 
a second configurable filter (second filter 26) to extract a second component of the input signal corresponding to a second range of frequencies (V.sub.AC.sub._.sub.Rec_filter2),
the second range of frequencies extending to frequencies higher than the first range of frequencies (the second filter 26 may include an LPF similar to the first filter 22. For example, a filter having a relatively high cutoff frequency may be used as the first filter 22 and a filter having a lower cutoff frequency than the first filter 22 may be used as the second filter 26, see parag.0035. Examiner noted that a filter having a relatively high cutoff frequency may be used as the first filter 22 , thus the second filter range of frequency is higher than the first filter 22).; 
a comparator (comparator 24)  to compare the first and second components to generate a comparator output ( the frequency determination unit 23 may include a comparator 24 configured to compare the voltage V.sub.AC.sub._.sub.Rec.sub._.sub.Filter1 that passes through the first filter 22 with the voltage V.sub.AC.sub._.sub.Rec.sub._.sub.Filter2 that passes through the second filter 26 and generate calculate a frequency f.sub.AC of the AC power source, see parag.0036,  lines 8-10); and a digital circuit (frequency determination unit 25 ) to generate a value representative of a detected frequency of the input signal based on crossings detected at the comparator output ( frequency determination unit 23 includes the frequency determiner 25 may be configured to measure a pulse period T.sub.AC.sub._.sub.Rec from the pulse signal input by the comparator 24 and calculate a voltage frequency f.sub.AC of the AC power source 1, see parag.0038,  lines 1-4. Examiner noted Fig. 6 shows that a pulse period as high (1) or low (0) are a digital output. Furthermore, Figs. 6 and 7 show Sine wave is crossing the zero level)) 
In re to claim 2,Chang disclose (Figs. 5-7) , wherein the digital circuit (frequency determination unit 25 ) is configured to count a number of crossings (Fig.6 and 7 shows AC sine wave voltage of V.sub.AC.sub._.sub.Rec.sub.filter 1 and 2  crossing by a time value and generate a pulse value of Hi and Lo signal) at the comparator output and to scale the number of crossings by a time value to generate the detected frequency (Fig. 6 and 7 shows a comparator 24 generate pulse output of high and low  based on the comparison of V.sub.AC.sub._.sub.Rec.sub._.sub.Filter1 and V.sub.AC.sub._.sub.Rec.sub._.sub.Filter2.)  
In re to claim 4,Chang disclose (Figs. 5-7), wherein the second configurable filter (second filter 26)  includes a high pass filter to extract a high frequency portion of the second component of the input signal (the second filter 26 may include an LPF similar to the first filter 22. For example, a filter having a relatively high cutoff frequency may be used as the first filter 22 and a filter having a lower cutoff frequency than the first filter 22 may be used as the second filter 26, see parag.0035, lines 1-4. )
In re to claim 5,Chang disclose (Figs. 5-7), wherein the detected frequency provides information about a switching frequency of the input signal (the present invention provides a method of determining a frequency of an alternating current (AC) power source that may include rectifying, by a rectifier, an AC voltage output by an AC power source, filtering, by a first filter connected to an output terminal of the rectifier a rectified voltage output by the rectifier, filtering, by a second filter connected to the output terminal of the rectifier the rectified voltage output by the rectifier, and determining a voltage frequency of the AC power source from the rectified voltage that passes through the first filter based on the rectified voltage that passes through the second filter as a frequency determination level, see parg.0008, lines 1-6. Examiner noted that rectifier included switch or diode that turn on and off the rectify the AC voltage into DC voltage) 
In re to claim 6,Chang disclose (Figs. 5-7),, wherein the second configurable filter (second filter 26)   includes a low pass filter to extract a low frequency portion of the second component of the input signal (the second filter 26 may include an LPF similar to the first filter 22. For example, a filter having a relatively high cutoff frequency may be used as the first filter 22 and a filter having a lower cutoff frequency than the first filter 22 may be used as the second filter 26, see parag.0035, lines 1-4. )
In re to claim 7,Chang disclose (Figs. 5-7), wherein the detected frequency provides information about an output oscillation of the input signal (a frequency determination apparatus and method capable of solving the above problems that more accurately determine a frequency with respect to various voltage and frequency ranges of an AC power source are disclosed, see parag.0031, lines 3-5 and parag.0039)  
In re to claim 9,Chang disclose (Figs. 5-7),, wherein the detected frequency provides information about a ripple in the input signal (Figs. 6 and 7 shows waveforms of voltages passing through rectifier and filters in the frequency determination apparatus and a flexible frequency determination level or adjusted level to cutdown the ripples according to an AC power source)  
In re to claim 11,Jang disclose a method (FIG. 5-7 shows of a frequency determination apparatus and method) comprising: extracting a first component (filter 22,)  of an input signal (VAC_rec signal); 
extracting an second component (second filter 26) of the input signal (VAC_rec signal); 
detecting one or more crossings of the first and second components (Figs. 6-7 shows the frequency determination unit 23 detect VAC_rec_ fitters 1 and 2 and  Figs. 6 shows a VAC_rec_ fitters 1 and 2 Sine wave are crossing the zero level)) ; and
 Atty. Dkt. No. 3867.766US1 20based on the one or more crossings (Figs. 6 and) , calculating a value representative of detected frequency of the input signal ( frequency determination unit 23 includes the frequency determiner 25 may be configured to measure a pulse period T.sub.AC.sub._.sub.Rec from the pulse signal input by the comparator 24 and calculate a voltage frequency f.sub.AC of the AC power source 1, see parag.0038,  lines 1-4. Examiner noted Fig. 6 shows that a pulse period as high (1) or low (0) are a digital output)  
In re to claim 12,Jang disclose (Figs. 5-7), further comprising: counting a number of crossings of the first and second components (Fig.6 shows a number of  VAC_rec_ fitters 1 and 2 are crossing the zero level) , wherein calculating the detected frequency (frequency determination unit 23)  includes scaling the number of crossings by a time value (Fig.6 shows  a pulse signal generate Hi and Lo signal based on the VAC_rec_ fitters 1 and 2 are crossing the zero level) 
In re to claim 13,Jang disclose (Figs. 5-7), further comprising extracting a high frequency portion of the second component of the input signal (the second filter 26 may include an LPF similar to the first filter 22. For example, a filter having a relatively high cutoff frequency may be used as the first filter 22 and a filter having a lower cutoff frequency than the first filter 22 may be used as the second filter 26, see parag.0035. Examiner noted that a filter having a relatively high cutoff frequency may be used as the first filter 22 , thus the second filter range of frequency is higher than the first filter 22) , wherein detecting one or more crossings includes detecting one or more crossings of the first component and the high frequency portion of the second component (Fig.6 shows  a pulse signal generate Hi and Lo signal based on the VAC_rec_ fitters 1 and 2 are crossing the zero level) .  
In re to claim 14,Chang disclose (Figs. 5-7), wherein the detected frequency provides information about a switching frequency of the input signal (he present invention provides a method of determining a frequency of an alternating current (AC) power source that may include rectifying, by a rectifier, an AC voltage output by an AC power source, filtering, by a first filter connected to an output terminal of the rectifier a rectified voltage output by the rectifier, filtering, by a second filter connected to the output terminal of the rectifier the rectified voltage output by the rectifier, and determining a voltage frequency of the AC power source from the rectified voltage that passes through the first filter based on the rectified voltage that passes through the second filter as a frequency determination level, see parg.0008, lines 1-6. Examiner noted that rectifier included switch or diode that turn on and off the rectify the AC voltage into DC voltage) 
In re to claim 15,Chang disclose (Figs. 5-7), further comprising: extracting a low frequency portion of the second component of the input signal (the second filter 26 may include an LPF similar to the first filter 22. For example, a filter having a relatively high cutoff frequency may be used as the first filter 22 and a filter having a lower cutoff frequency than the first filter 22 may be used as the second filter 26, see parag.0035, lines 1-4) , wherein detecting one or more crossings includes detecting one or more crossings of the first component and the low frequency portion of the second component (Fig.6 shows  a pulse signal generate Hi and Lo signal based on the VAC_rec_ fitters 1 and 2 are crossing the zero level) .  
In re to claim 16,Chang disclose (Figs. 5-7), wherein the detected frequency provides information about an output oscillation of the input signal (a frequency determination apparatus and method capable of solving the above problems that more accurately determine a frequency with respect to various voltage and frequency ranges of an AC power source are disclosed, see parag.0031, lines 3-5 and parag.0039)  
 In re to claim 19, Jang disclose a method (FIG. 5-7 shows of a frequency determination apparatus and method) comprising: filtering a first component (filter 22)  of an input signal (VAC_rec), 
wherein the first component (filter 22)  includes a DC or near-DC portion of the input signal (rectifier 21 generate Vac-rec signal); 
filtering a second component (filter 22) of the input signal (Vac-rec signal); 
comparing the first and second components ( the frequency determination unit 23 may include a comparator 24 configured to compare the voltage V.sub.AC.sub._.sub.Rec.sub._.sub.Filter1 that passes through the first filter 22 with the voltage V.sub.AC.sub._.sub.Rec.sub._.sub.Filter2 that passes through the second filter 26 and generate calculate a frequency f.sub.AC of the AC power source, see parag.0036), 
based on comparing the first and second components (filter 22 and 26), determining an irregularity of the input signal (the frequency determination unit 23 generate f ac signal  based on the Vac_rec signal)
In re to claim 20 ,Jang disclose (Figs. 5-7), wherein the irregularity is one or more of: a switching frequency, an oscillation, a ripple, or a spike (the present invention provides a method of determining a frequency of an alternating current (AC) power source that may include rectifying, by a rectifier, an AC voltage output by an AC power source, filtering, by a first filter connected to an output terminal of the rectifier a rectified voltage output by the rectifier, filtering, by a second filter connected to the output terminal of the rectifier the rectified voltage output by the rectifier, and determining a voltage frequency of the AC power source from the rectified voltage that passes through the first filter based on the rectified voltage that passes through the second filter as a frequency determination level, see parg.0008, lines 1-6. Examiner noted that rectifier included switch or diode that turn on and off the rectify the AC voltage into DC voltage. Furthermore, a frequency determination apparatus and method capable of solving the above problems that more accurately determine a frequency with respect to various voltage and frequency ranges of an AC power source are disclosed, see parag.0031, lines 3-5 and parag.0039)  
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jang “2017/0336448” in view of Scherr “20100177538
In re to claim 3,Chang disclose (Figs. 5-7), wherein the first configurable filter includes an RC filter (first filter 22) and the first component is a DC or near- DC component (rectifier 21).  
Jang discloses first filter but fails having include RC filter.
However, Scherr discloses power supply testing (Fig. 1 shows RC filter include RC filter 115) .
It would have obvious to one ordinary skilled person in the art before the effective filing date of the claim invention to have modify the invention of frequency determination apparatus of Jang to replace with RC as taught by Scherr to obtain the RC filter 115 can be estimated using digital signal processing in the frequency domain by using matched filter techniques and diagnosed based on signal amplitudes or Fourier and Fast-Fourier transformations (FFT). The results of these measurements are preferably analyzed by evaluating signal energies at specified frequencies, for example, at f1 and f2, thus improve the control mechanism of the system..
Allowable Subject Matter
9. Claims 8,10 and 17-18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a programmable offset generator to shift the low frequency portion of the second component of the input signal ”.
In re to claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second comparator to generate information about one or more detected valleys of the input signal; wherein the comparator output includes information about one or more detected peaks of the input signal, and wherein the detected frequency provides information about a spike in the input signal.”
In re to claim 17, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “shifting the low frequency portion of the second component of the input signal, wherein the detected frequency provides information about a ripple in the input signal. ”
In re to claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “detecting one or more peaks of the input signal; detecting one or more valleys of the input signal; based on an absence of either the detected peaks or detected valleys for a time period, defining a spike in the input signal. ”
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839